Mr. Platt put in the plaintiff's book of original entries, with his oath, c. *Page 126
Mr. Rodney objected to the following items of charge in the plaintiff's books: —
1. To a bay horse sold him $45. 2. Hire of wagon; tollage and tavernexpenses. 3. Lot of wheat on the ground $14. 4. Corn delivered by J. T. Townsend $28. 5. Oats delivered by Samuel Stanton; sold for 35 cents, charged 70. 6. A stove omitted (interlined) $10. 7. One grubbing hoe of J. Stevens $1 50. 8. Balance on settlement $1 45. 9. Sharpening a hoe of Stevens 12 ½ cents.
By the Court: — The plaintiff's book of accounts is not evidence of cash lent or of cash paid. It is not sufficient evidence in itself of a balance due on a settlement between the parties; the entry of "a bay horse $45," needs confirmation by other evidence of the sale and price; a horse is not an article of ordinary merchandise; "tollage and tavern expenses" must be a charge for cash paid for tollage and tavern expenses; and is not proper. The "lot of wheat on the ground" also needs confirmation.